UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011  August 31, 2012 Item 1: Reports to Shareholders Annual Report | August 31, 2012 Vanguard U.S. Growth Fund > For the 12 months ended August 31, 2012, Vanguard U.S. Growth Fund returned about 15%. > The fund’s return was behind that of its benchmark index but better than the average return of large-cap growth funds. > Technology stocks—which accounted for more than 40% of the fund’s holdings, on average, for the period—contributed most significantly to returns. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in a movie based on Patrick O’Brian’s sea novels, set amid the Napoleonic wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended August 31, 2012 Total Returns Vanguard U.S. Growth Fund Investor Shares 15.22% Admiral™ Shares 15.38 Russell 1000 Growth Index 17.37 Large-Cap Growth Funds Average 14.07 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance August 31, 2011, Through August 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $18.12 $20.79 $0.077 $0.000 Admiral Shares 46.94 53.85 0.272 0.000 1 Chairman’s Letter Dear Shareholder, During the most recent fiscal year, global stock markets moved sharply up or down in response to the latest macroeconomic news. The fortunes of individual companies seemed to play a secondary role. U.S. stocks managed to turn in strong gains in this jittery environment. Vanguard U.S. Growth Fund didn’t quite keep pace with its benchmark index or the broad U.S. stock market, but it still delivered a solid return of more than 15% for the 12 months ended August 31, 2012. The fund outpaced the average return of its large-cap growth peers. U.S. stocks shook off concerns to produce double-digit returns U.S. stocks generated robust gains for the period, returning nearly 17%. They seemed to get a lift as the U.S. economy continued to grow, albeit at a modest rate, and avoided the “double-dip” recession that some investors had feared. Though European stocks posted strong returns in local-currency terms, this performance was much more modest when converted into U.S. dollars—a result of the dollar’s strengthening against the euro during the 12 months. Signs of slowing economic growth restrained returns for emerging markets and the developed markets of the Pacific region. 2 Questions about the finances of European governments and banks continued to preoccupy investors. Although the situation in Europe is very fluid, Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds continued their march, as yields dropped to record lows Bonds produced solid returns; the broad U.S. taxable market advanced nearly 6% for the 12 months. Long-term U.S. Treasuries were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are more modest. As yields tumble, the scope for further declines—and price increases—diminishes. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%, keeping a tight lid on the returns from money market funds and savings accounts. Market Barometer Average Annual Total Returns Periods Ended August 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.33% 13.82% 1.47% Russell 2000 Index (Small-caps) 13.40 13.89 1.90 Dow Jones U.S. Total Stock Market Index 16.74 13.87 1.73 MSCI All Country World Index ex USA (International) -1.92 3.64 -3.59 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.78% 6.51% 6.66% Barclays Municipal Bond Index (Broad tax-exempt market) 8.78 7.02 6.24 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.71 CPI Consumer Price Index 1.69% 2.20% 2.07% 3 Heavy exposure to technology boosted the fund’s returns Vanguard U.S. Growth Fund—Vanguard’s oldest growth fund—focuses primarily on large-capitalization companies that hold strong positions in their industries and, in the judgment of its investment advisors, can deliver above-average earnings growth. The advisors believe these companies can produce superior returns over the long term. For the most recent 12-month period, the fund posted positive returns in eight of the nine market sectors in which it was invested (it held no utility stocks during the year). Consumer staples was the only sector that declined for the period. Information technology stocks—which constituted more than 40% of the fund’s holdings, on average, during the period—contributed most significantly to performance. The sector added more than 11 percentage points to the fund’s total return, boosted by the advisors’ strong stock selection, especially among computer hardware companies. The fund’s health care holdings also contributed to its overall performance. Health care stocks generally outperformed the broader market, as investors sought out defensive investments that tend to be relatively insulated from economic ups and downs. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.44% 0.30% 1.37% The fund expense ratios shown are from the prospectus dated December 20, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the expense ratios were 0.45% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Large-Cap Growth Funds. 4 The fund’s exposure to consumer staples stocks was a weak spot. These holdings lost ground even as the market’s broader selection of consumer staples stocks delivered double-digit returns. The fund also paid a price for missteps and missed opportunities in the consumer discretionary sector. Disappointing performance by companies in various industries, including retailers, restaurants, and consumer services, weighed on returns. Fund’s long-term performance lags by comparative standards For the ten-year period ended August 31, Investor Shares of Vanguard U.S. Growth Fund had an average annual return of 5.37%, trailing the fund’s benchmark (7.02%) and peer group (5.53%). This performance reflects a decade in which the stock market was recovering from the bursting of the technology bubble and the trauma of the recent financial crisis. When stocks bounced back in 2009 after the crisis, the market favored lower-quality companies, which the U.S. Growth Fund tends to avoid. Total Returns Ten Years Ended August 31, 2012 Average Annual Return U.S. Growth Fund Investor Shares 5.37% Russell 1000 Growth Index 7.02 Large-Cap Growth Funds Average 5.53 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Although your fund’s long-tem returns are less than impressive, its more recent performance is somewhat encouraging. The fund restructured its advisory arrangement and added two new portfolio management teams in 2010. The early results have been consistent with our expectation that the fund is well-positioned to deliver competitive long-term returns. The fund’s low costs aid the three talented advisory teams in their efforts. Good news: Investors are smart, and they’re getting smarter In recent years, I’ve often written in this space about the challenges facing investors, from the 2008–2009 financial crisis to the more recent volatility caused by Europe’s debt troubles. Bad news inevitably seems to grab attention, and it’s our responsibility to speak to you candidly about these difficulties and to offer Vanguard’s perspective. I think it’s also our responsibility to point out positive developments that may have been overlooked. On that score, I’ve been especially heartened to see individual investors become more discerning over time, particularly about the costs of investing. As I said in a recent address to financial advisors, “Individual investors are smart and getting smarter. And that’s a good thing. Increasingly, they are bringing a healthy consumer mentality to their investment portfolios. They want to know what they are buying and how much they are paying for it.” Vanguard research confirms that over the past decade, investors have displayed a healthy cost-consciousness, directing a larger share of their money to low-cost investments. You can read the full report ( Costs Matter: Are Fund Investors Voting With Their Feet? ) at vanguard.com/ research. In our view, investors are serving their interests by focusing on costs. The math is simple: The less investors pay for an investment, the more of the returns they keep. And cost savings can compound over the long term, potentially helping investors build greater wealth. 6 So if you’re feeling buffeted by the latest headlines, it can be constructive to focus your attention on one of the things you can control: your investment costs. We continue to believe that holding a balanced and diversified portfolio of low-cost investments gives investors a greater chance of reaching their long-term financial goals. With its low costs and broad exposure to domestic growth stocks, Vanguard U.S. Growth Fund can play an important role in such a portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 13, 2012 7 Advisors’ Report For the 12 months ended August 31, 2012, Vanguard U.S. Growth Fund returned about 15%. The fund’s return was behind that of its benchmark index but better than the average return of large-cap growth funds. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on September 18, 2012. Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Delaware Management Company 42 1,624 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. Wellington Management 40 1,522 Employs proprietary fundamental research and a Company, LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends, and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. William Blair & Company, L.L.C. 16 608 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 2 90 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 Delaware Management Company Portfolio Managers: Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Jeffrey S. Van Harte, CFA, Senior Vice President, CIO–Focus Growth Equity We focus on owning what we believe to be strong long-term growth companies with solid business models and competitive positions that, in our opinion, can increase market share and deliver shareholder value in various market environments. Our largest relative contributor to performance was Visa. Before the fiscal year, the stock experienced volatility amid investors’ concerns about the future impact of federal pricing regulations for debit-card transactions. Once those regulations were set, investors seemed to become more comfortable that the regulations were likely to have a relatively minor impact on Visa’s business, and they began to focus again on the company’s strong fundamentals. Another strong contributor was Crown Castle. The company reported strong earnings and growth projections during the period, demonstrating its key competitive position as an infrastructure provider for wireless services. There is strong long-term demand for wireless devices (smartphones and tablets), and the company is the leader in the wireless tower industry in North America. The largest detractor from performance during the fund’s fiscal year was Ctrip.com. The company reported a string of disappointing quarterly earnings and projections because of margin pressures brought on in part by its response to a competitor’s aggressive tactics in pricing hotel bookings. While Ctrip.com’s competitive response may make strategic sense in the long term, it increased our concern that the company’s competitive position was not as strong as we had estimated. We recently exited our position in the stock. Another detractor was Apollo Group. The for-profit education industry has changed significantly in the past two years as regulatory scrutiny and government oversight have led companies such as Apollo to transform their business models. The company had steadily improved in many areas, but recently investors have grown concerned about the challenges the company faces. We retain a relatively small position in the stock, recognizing its wider range of outcomes and higher risk-reward investment profile. We believe that many investors are still uncertain about future global economic growth. In our view, the lingering effects of the global credit crisis could lead to moderate growth, at best, and are likely to continue to result in often conflicting 9 economic data and various company fundamental outcomes depending on the quality of a company’s business model, competitive position, and management. Wellington Management Company, llp Portfolio Manager: Andrew J. Shilling, CFA, Senior Vice President and Equity Portfolio Manager We seek to invest in the stocks of successful growth companies. We use proprietary fundamental research and a rigorous valuation discipline in our effort to invest in high-quality, large-cap, sustainable-growth companies. Our investment philosophy is based on our belief that stock prices often overreact to short-term trends, and we believe that our bottom-up, research-intensive approach, focused on longer-term fundamentals, will enable us to outperform the market over time. The last fiscal year produced a challenging market, especially for our style of investing. The period began with one of the most extreme flights to safety in a generation. Volatility, high correlations among broad groups of stocks, and a seemingly binary, alternating risk-on/risk-off market sentiment also hindered our growth-oriented stock-selection process. Market participants that did buy equities were more drawn to the high-yielding, dividend-paying companies that typically don’t meet the growth characteristics we seek for the fund. Our stock-selection decisions hindered the portfolio’s performance during the period. This was especially true in consumer staples and, to a lesser degree, in the information technology and consumer discretionary sectors. Although our sector allocation tends to be a result of our bottom-up stock-specific decisions rather than an explicit expression of sector views, it was favorable during the period, partially offsetting shortfalls elsewhere. Our stock picks within health care and financials were also helpful on the margin. Our top contributors for the fiscal year included eBay, Apple, Edwards Lifesciences, and Walt Disney. The top detractors were Green Mountain Coffee Roasters, Acme Packet, Abercrombie & Fitch, and Rovi. Shares of eBay, a provider of online marketplaces and payment solutions to a diverse and global community of individuals and businesses, moved higher during the period. It posted better-than-expected revenue and earnings, thanks to strength in its marketplace segment and PayPal unit. The company also recently raised its revenue and earnings guidance for the 2012 fiscal year. We are attracted to eBay’s globally competitive position in the electronic commerce marketplace as well as retailers’ increased use of PayPal for making mobile payments. We believe these business segments should help drive future earnings growth. The company has a cash-generative business that should see margin expansion through the growth of PayPal over the next few years. We trimmed our holdings amid the strong performance of the stock; it remains one of our largest positions. 10 On the other hand, shares of Green Mountain Coffee Roasters, a leading provider of single-cup brewers and portion packs for coffee and other beverages, fell sharply during the period. The stock, in which we had a sizable position, was a significant drag on the portfolio’s performance. In addition to some inventory management missteps earlier in the period, the company provided a more muted growth outlook for the balance of the fiscal year. However, Green Mountain has a diversified line of K-Cups that, we believe, will continue to change the way people consume coffee. We believe the company’s long-term growth prospects remain intact. Its household penetration rate is roughly 12%; we see substantial potential for this to increase meaningfully over the next few years, and we added to our position. William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Partner David Ricci, CFA, Partner Over the past year, U.S. equity markets posted strong results despite continuing volatility as investors oscillated between optimism and pessimism based on the latest macroeconomic or political news. Most of the performance gains occurred in the first quarter of calendar 2012. More recently, investors gained confidence in the strengthening U.S. economy. They were also comforted by stabilization in Europe and the potential for further quantitative easing by central banks. Consistent with our bottom-up investment process, stock selection was the primary driver in our portion of the portfolio. Technology was our largest sector contributor, with Apple leading the way. It reported strong results from iPhone, iPad, and Mac sales; launched the newest iPad; and announced it was initiating a dividend and a share-repurchase program. Another top contributor was Goodrich, a leader in aerospace systems. The company rallied significantly in September after its acquisition by United Technologies was announced. As a result, we eliminated our holdings. The largest detractor was Green Mountain Coffee Roasters. It came under pressure because of the slowing sales growth of K-Cups as the user base evolves from high coffee-consuming early adopters to the mass market. This new information severely rattled investors. We believe that the current valuation reflects a more dire view of the situation than reality warrants, and we maintained our relatively small position. In energy, Schlumberger was lackluster. Although the company reported solid earnings, investors sold the stock because of North American weakness driven by falling natural gas prices, dropping rig activity, and weakness in the pressure pumping market. We view these as short-term issues. The company should benefit from increased deepwater exploration in international markets. 11 Going forward, the Federal Reserve remains accommodative, which is likely to support businesses and consumers. Corporations remain healthy and continue to outperform expectations in a difficult environment. However, investors remain concerned over further deterioration in the European debt crisis, a slowdown in emerging-market growth, and the sustainability of U.S. economic growth. Until clarity appears, volatility may remain elevated. As always, our focus will remain on stock selection. In any environment, we believe that our approach of investing in strategically advantaged companies with unique products and services, sustainable business models, and seasoned management teams will lead to strong performance. 12 U.S. Growth Fund Fund Profile As of August 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.44% 0.30% 30-Day SEC Yield 0.56% 0.70% Portfolio Characteristics Russell DJ 1000 U.S. Total Growth Market Fund Index Index Number of Stocks 113 567 3,678 Median Market Cap $33.6B $53.4B $34.9B Price/Earnings Ratio 19.5x 18.1x 16.3x Price/Book Ratio 3.4x 4.3x 2.1x Return on Equity 22.8% 24.7% 18.1% Earnings Growth Rate 23.2% 18.4% 10.5% Dividend Yield 0.9% 1.6% 2.0% Foreign Holdings 2.8% 0.0% 0.0% Turnover Rate 43% — — Short-Term Reserves 2.7% — — Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 16.8% 16.3% 12.1% Consumer Staples 6.4 12.9 9.8 Energy 7.5 4.0 10.2 Financials 6.2 4.4 15.9 Health Care 10.1 11.6 11.7 Industrials 5.9 12.0 10.6 Information Technology 41.6 32.7 19.5 Materials 2.6 3.7 3.8 Telecommunication Services 2.8 2.2 2.8 Utilities 0.1 0.2 3.6 Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index Index R-Squared 0.98 0.96 Beta 1.11 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 10.1% Google Inc. Class A Internet Software & Services 3.8 QUALCOMM Inc. Communications Equipment 3.7 Mastercard Inc. Class A Data Processing & Outsourced Services 3.0 Visa Inc. Class A Data Processing & Outsourced Services 2.4 Crown Castle Wireless International Corp. Telecommunication Services 2.3 Allergan Inc. Pharmaceuticals 2.2 EOG Resources Inc. Oil & Gas Exploration & Production 2.1 priceline.com Inc. Internet Retail 2.0 BMC Software Inc. Systems Software 1.9 Top Ten 33.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 20, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the expense ratios were 0.45% for Investor Shares and 0.31% for Admiral Shares. 13 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2002, Through August 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Growth Fund Investor Shares 15.22% 1.98% 5.37% $16,865 ••••• • Russell 1000 Growth Index 17.37 3.69 7.02 19,711 – Large-Cap Growth Funds Average 14.07 1.82 5.53 17,126 Dow Jones U.S. Total Stock Market Index 16.74 1.73 7.35 20,323 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment U.S. Growth Fund Admiral Shares 15.38% 2.14% 5.57% $85,954 Russell 1000 Growth Index 17.37 3.69 7.02 98,555 Dow Jones U.S. Total Stock Market Index 16.74 1.73 7.35 101,615 See Financial Highlights for dividend and capital gains information. 14 U.S. Growth Fund Fiscal-Year Total Returns (%): August 31, 2002, Through August 31, 2012 Average Annual Total Returns: Periods Ended June 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 2.84% 1.27% 4.29% Admiral Shares 8/13/2001 3.00 1.43 4.49 15 U.S. Growth Fund Financial Statements Statement of Net Assets As of August 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.3%) 1 Consumer Discretionary (16.1%) * priceline.com Inc. 126,610 76,545 NIKE Inc. Class B 551,800 53,723 * Amazon.com Inc. 204,040 50,649 * Liberty Interactive Corp. Class A 2,694,916 49,155 News Corp. Class A 1,369,150 32,024 Lowe’s Cos. Inc. 1,026,555 29,236 Walt Disney Co. 554,630 27,438 Starbucks Corp. 542,840 26,930 * Dollar General Corp. 515,100 26,306 Staples Inc. 2,380,300 25,993 Comcast Corp. Class A 667,320 22,375 Dunkin’ Brands Group Inc. 717,080 20,889 * Sirius XM Radio Inc. 8,247,490 20,866 Harley-Davidson Inc. 465,250 19,522 * AutoZone Inc. 51,790 18,729 Yum! Brands Inc. 273,610 17,435 Abercrombie & Fitch Co. 443,260 15,953 * Discovery Communications Inc. Class A 281,500 15,438 * Apollo Group Inc. Class A 565,577 15,186 DR Horton Inc. 796,520 15,126 Family Dollar Stores Inc. 213,960 13,616 Lennar Corp. Class A 265,720 8,617 PVH Corp. 78,300 7,352 Ralph Lauren Corp. Class A 27,850 4,418 Time Warner Inc. 73,275 3,045 * Michael Kors Holdings Ltd. 40,160 2,167 * Liberty Ventures Rights, Exp. Date 10/9/12 34,650 307 619,040 Consumer Staples (6.0%) Walgreen Co. 1,360,787 48,662 Wal-Mart Stores Inc. 484,105 35,146 *,^ Green Mountain Coffee Roasters Inc. 1,375,422 33,436 PepsiCo Inc. 456,960 33,098 Market Value Shares ($000) Colgate-Palmolive Co. 194,100 20,635 Mead Johnson Nutrition Co. 220,000 16,132 CVS Caremark Corp. 354,000 16,125 Lorillard Inc. 126,210 15,841 Whole Foods Market Inc. 116,300 11,252 230,327 Energy (7.1%) EOG Resources Inc. 751,600 81,398 Kinder Morgan Inc. 1,785,330 63,861 Schlumberger Ltd. 433,325 31,364 National Oilwell Varco Inc. 287,545 22,659 Anadarko Petroleum Corp. 306,270 21,215 Ensco plc Class A 333,470 19,131 * Cameron International Corp. 191,115 10,456 * Cobalt International Energy Inc. 452,725 10,282 Occidental Petroleum Corp. 112,200 9,538 * Kinder Morgan Inc. Warrants, Exp. Date 5/25/17 819,392 2,581 272,485 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 221 Financials (5.7%) * IntercontinentalExchange Inc. 432,300 59,095 Progressive Corp. 2,531,600 49,442 CME Group Inc. 616,250 33,832 American Express Co. 499,200 29,103 JPMorgan Chase & Co. 643,900 23,915 * Affiliated Managers Group Inc. 113,800 13,385 T. Rowe Price Group Inc. 183,200 11,256 220,028 Health Care (9.6%) Allergan Inc. 967,435 83,325 Novo Nordisk A/S ADR 376,300 59,121 * Gilead Sciences Inc. 866,500 49,988 Perrigo Co. 299,100 32,892 16 U.S. Growth Fund Market Value Shares ($000) * Edwards Lifesciences Corp. 270,240 27,594 * Hologic Inc. 1,149,380 22,562 * Biogen Idec Inc. 144,955 21,249 Covidien plc 318,415 17,847 Johnson & Johnson 226,785 15,292 Merck & Co. Inc. 351,425 15,129 UnitedHealth Group Inc. 250,105 13,581 * IDEXX Laboratories Inc. 62,600 5,951 Agilent Technologies Inc. 105,255 3,911 368,442 Industrials (5.5%) Caterpillar Inc. 275,600 23,517 Union Pacific Corp. 179,900 21,847 Norfolk Southern Corp. 288,765 20,924 * Stericycle Inc. 211,600 19,366 AMETEK Inc. 548,715 18,826 * IHS Inc. Class A 161,326 18,398 Precision Castparts Corp. 113,000 18,202 Eaton Corp. 332,110 14,852 JB Hunt Transport Services Inc. 269,000 14,106 Joy Global Inc. 259,900 13,873 Donaldson Co. Inc. 324,100 11,437 WW Grainger Inc. 53,500 11,019 Cummins Inc. 48,095 4,671 211,038 Information Technology (40.2%) Apple Inc. 582,805 387,705 * Google Inc. Class A 215,660 147,747 QUALCOMM Inc. 2,294,700 141,032 Mastercard Inc. Class A 277,115 117,192 Visa Inc. Class A 725,220 93,009 * BMC Software Inc. 1,793,017 74,231 * VeriSign Inc. 1,424,024 67,897 Intuit Inc. 1,067,600 62,497 * eBay Inc. 1,269,008 60,240 * Adobe Systems Inc. 1,701,700 53,212 Oracle Corp. 1,576,440 49,894 * Teradata Corp. 646,800 49,403 Altera Corp. 811,910 30,309 * Citrix Systems Inc. 286,288 22,242 * Alliance Data Systems Corp. 154,260 21,234 * EMC Corp. 698,035 18,351 * Juniper Networks Inc. 1,012,100 17,651 Accenture plc Class A 286,100 17,624 * Polycom Inc. 1,606,550 16,740 * Cognizant Technology Solutions Corp. Class A 234,540 15,076 * NetApp Inc. 418,035 14,431 * Splunk Inc. 419,292 14,424 * Acme Packet Inc. 731,560 13,965 Broadcom Corp. Class A 332,860 11,827 Market Value Shares ($000) * Salesforce.com Inc. 55,040 7,991 * TIBCO Software Inc. 223,305 6,681 * Trimble Navigation Ltd. 119,100 5,842 * VMware Inc. Class A 35,715 3,180 * Facebook Inc. Class A 163,115 2,949 1,544,576 Materials (2.4%) Syngenta AG ADR 659,900 44,609 Monsanto Co. 440,400 38,364 Praxair Inc. 102,040 10,765 93,738 Telecommunication Services (2.7%) * Crown Castle International Corp. 1,386,711 88,001 * SBA Communications Corp. Class A 270,800 16,188 104,189 Total Common Stocks (Cost $3,026,472) Temporary Cash Investments (5.1%) 1 Money Market Fund (2.9%) Vanguard Market Liquidity Fund, 0.158% 112,832,766 112,833 Face Amount ($000) Repurchase Agreement (2.0%) Bank of America Securities, LLC 0.200%, 9/4/12 (Dated 8/31/12, Repurchase Value $76,402,000, collateralized by Federal Home Loan Bank 4.805- 5.250%, 8/20/15- 9/15/17, Federal Farm Credit Bank 0.000-5.125%, 11/13/12-8/25/16, Federal Home Loan Mortgage Corp. 0.000-5.250%, 1/15/14-4/18/16, Federal National Mortgage Assn. 0.000-2.375%, 9/15/12-7/15/37) 76,400 76,400 17 U.S. Growth Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.155%, 9/26/12 500 500 Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 2,000 2,000 Freddie Mac Discount Notes, 0.160%, 9/10/12 2,000 2,000 5 United States Treasury Note/Bond, 0.375%, 10/31/12 2,000 2,000 6,500 Total Temporary Cash Investments (Cost $195,733) Total Investments (100.4%) (Cost $3,222,205) Other Assets and Liabilities (-0.4%) Other Assets 33,468 Liabilities 4 (48,754) (15,286) Net Assets (100%) At August 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 3,678,134 Undistributed Net Investment Income 1,293 Accumulated Net Realized Losses (476,347) Unrealized Appreciation (Depreciation) Investment Securities 637,612 Futures Contracts 3,839 Net Assets Investor Shares—Net Assets Applicable to 143,128,159 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 16,139,645 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,431,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.6% and 2.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $2,500,000 of collateral received for securities on loan. 5 Securities with a value of $5,200,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Growth Fund Statement of Operations Year Ended August 31, 2012 ($000) Investment Income Income Dividends 26,326 Interest 1 234 Security Lending 2,912 Total Income 29,472 Expenses Investment Advisory Fees—Note B Basic Fee 6,396 Performance Adjustment (512) The Vanguard Group—Note C Management and Administrative—Investor Shares 7,763 Management and Administrative—Admiral Shares 980 Marketing and Distribution—Investor Shares 541 Marketing and Distribution—Admiral Shares 131 Custodian Fees 70 Auditing Fees 30 Shareholders’ Reports—Investor Shares 58 Shareholders’ Reports—Admiral Shares 3 Trustees’ Fees and Expenses 11 Total Expenses 15,471 Expenses Paid Indirectly (68) Net Expenses 15,403 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1 142,485 Futures Contracts 1,048 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 340,735 Futures Contracts 4,550 Foreign Currencies 1 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $2,000, $164,000, and $0, respectively. 2 Dividends are net of foreign withholding taxes of $371,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 U.S. Growth Fund Statement of Changes in Net Assets Year Ended August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 14,069 24,431 Realized Net Gain (Loss) 143,533 306,241 Change in Unrealized Appreciation (Depreciation) 345,286 497,274 Net Increase (Decrease) in Net Assets Resulting from Operations 502,888 827,946 Distributions Net Investment Income Investor Shares (11,539) (17,808) Admiral Shares (4,059) (7,327) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (15,598) (25,135) Capital Share Transactions Investor Shares (301,969) (525,262) Admiral Shares 88,408 (240,672) Net Increase (Decrease) from Capital Share Transactions (213,561) (765,934) Total Increase (Decrease) 273,729 36,877 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $1,293,000 and $2,822,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 U.S. Growth Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .068 .108 1 .105 .105 .089 Net Realized and Unrealized Gain (Loss) on Investments 2.679 3.370 (.099) (3.049) (1.523) Total from Investment Operations 2.747 3.478 .006 (2.944) (1.434) Distributions Dividends from Net Investment Income (.077) (.108) (.086) (.116) (.116) Distributions from Realized Capital Gains — Total Distributions (.077) (.108) (.086) (.116) (.116) Net Asset Value, End of Period Total Return 2 15.22% 23.58% -0.02% -16.29% -7.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,975 $2,893 $2,796 $2,956 $3,637 Ratio of Total Expenses to Average Net Assets 3 0.45% 0.44% 0.45% 0.49% 0.43% Ratio of Net Investment Income to Average Net Assets 0.35% 0.61% 1 0.66% 0.79% 0.47% Portfolio Turnover Rate 43% 89% 74% 101% 107% 1 Net investment income per share and the ratio of net investment income to average net assets include $.016 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee (decreases) of (0.01%), (0.01%), (0.03%), (0.03%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 21 U.S. Growth Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .258 .345 1 .338 .335 .325 Net Realized and Unrealized Gain (Loss) on Investments 6.924 8.734 (.256) (7.919) (3.950) Total from Investment Operations 7.182 9.079 .082 (7.584) (3.625) Distributions Dividends from Net Investment Income (.272) (.339) (.292) (.376) (.425) Distributions from Realized Capital Gains — Total Distributions (.272) (.339) (.292) (.376) (.425) Net Asset Value, End of Period Total Return 15.38% 23.77% 0.13% -16.15% -7.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $869 $678 $737 $838 $1,116 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.30% 0.29% 0.30% 0.24% Ratio of Net Investment Income to Average Net Assets 0.49% 0.75% 1 0.82% 0.98% 0.66% Portfolio Turnover Rate 43% 89% 74% 101% 107% 1 Net investment income per share and the ratio of net investment income to average net assets include $.041 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Includes performance-based investment advisory fee (decreases) of (0.01%), (0.01%), (0.03%), (0.03%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 22 U.S. Growth Fund Notes to Financial Statements Vanguard U.S. Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended August 31, 2012, the fund’s average investment in futures contracts represented 3% of net assets, based on quarterly aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 23 U.S. Growth Fund 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B . Delaware Management Company, Wellington Management Company, llp , and William Blair & Company, L.L.C., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Delaware Management Company and Wellington Management Company, llp , are subject to quarterly adjustments based on performance since November 30, 2010, relative to the Russell 1000 Growth Index. The basic fee of William Blair & Company, L.L.C. is subject to quarterly adjustments based on performance for the preceding five years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended August 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.17% of the fund’s average net assets, before a decrease of $512,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2012, the fund had contributed capital of $546,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.22% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D . The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended August 31, 2012, these arrangements reduced the fund’s expenses by $68,000 (an annual rate of 0.00% of average net assets). 24 U.S. Growth Fund E . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,663,777 307 — Temporary Cash Investments 112,833 82,900 — Futures Contracts—Assets 1 500 — — Total 3,777,110 83,207 — 1 Represents variation margin on the last day of the reporting period. F . At August 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2012 107 37,586 2,503 E-mini S&P 500 Index September 2012 445 31,264 123 E-mini S&P Mid-Cap 400 Index September 2012 200 19,416 1,213 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G . Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. 25 U.S. Growth Fund For tax purposes, at August 31, 2012, the fund had $9,912,000 of ordinary income available for distribution. The fund used capital loss carryforwards of $147,571,000 to offset taxable capital gains realized during the year ended August 31, 2012. At August 31, 2012, the fund had available capital losses totaling $471,784,000 to offset future net capital gains of $123,651,000 through August 31, 2013, $256,306,000 through August 31, 2017, and $91,827,000 through August 31, 2018. Capital loss carryforwards of $739,919,000 expired on August 31, 2012; accordingly, such losses have been reclassified from accumulated net realized losses to paid-in capital. At August 31, 2012, the cost of investment securities for tax purposes was $3,222,245,000. Net unrealized appreciation of investment securities for tax purposes was $637,572,000, consisting of unrealized gains of $801,352,000 on securities that had risen in value since their purchase and $163,780,000 in unrealized losses on securities that had fallen in value since their purchase. H . During the year ended August 31, 2012, the fund purchased $1,512,780,000 of investment securities and sold $1,697,839,000 of investment securities, other than temporary cash investments. I . Capital share transactions for each class of shares were: Year Ended August 31, 2012 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 397,474 20,019 297,898 16,334 Issued in Lieu of Cash Distributions 11,371 625 17,562 968 Redeemed (710,814) (37,213) (840,722) (47,246) Net Increase (Decrease)—Investor Shares (301,969) (16,569) (525,262) (29,944) Admiral Shares Issued 236,448 4,651 238,781 5,167 Issued in Lieu of Cash Distributions 3,764 80 7,014 149 Redeemed (151,804) (3,027) (486,467) (10,184) Net Increase (Decrease)—Admiral Shares 88,408 1,704 (240,672) (4,868) J . In preparing the financial statements as of August 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 26 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard World Fund and the Shareholders of Vanguard U.S. Growth Fund: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard U.S. Growth Fund (constituting a separate portfolio of Vanguard World Fund, hereafter referred to as the “Fund”) at August 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2012 by correspondence with the custodian and brokers and by agreement to the underlying ownership records of Vanguard Market Liquidity Fund, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania October 11, 2012 Special 2012 tax information (unaudited) for Vanguard U.S. Growth Fund This information for the fiscal year ended August 31, 2012, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $15,598,000 of qualified dividend income to shareholders during the fiscal year. For corporate shareholders, 100% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 27 Your Fund’s After-Tax Returns This table presents returns for your fund both before and after taxes. The after-tax returns are shown in two ways: (1) assuming that an investor owned the fund during the entire period and paid taxes on the fund’s distributions, and (2) assuming that an investor paid taxes on the fund’s distributions and sold all shares at the end of each period. Calculations are based on the highest individual federal income tax and capital gains tax rates in effect at the times of the distributions and the hypothetical sales. State and local taxes were not considered. After-tax returns reflect any qualified dividend income , using actual prior-year figures and estimates for 2012. (In the example, returns after the sale of fund shares may be higher than those assuming no sale. This occurs when the sale would have produced a capital loss. The calculation assumes that the investor received a tax deduction for the loss.) The table shows returns for Investor Shares only; returns for other share classes will differ. Please note that your actual after-tax returns will depend on your tax situation and may differ from those shown. Also note that if you own the fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information does not apply to you. Such accounts are not subject to current taxes. Finally, keep in mind that a fund’s performance—whether before or after taxes—does not guarantee future results. Average Annual Total Returns: U.S. Growth Fund Investor Shares Periods Ended August 31, 2012 One Five Ten Year Years Years Returns Before Taxes 15.22% 1.98% 5.37% Returns After Taxes on Distributions 15.15 1.89 5.28 Returns After Taxes on Distributions and Sale of Fund Shares 9.97 1.67 4.68 28 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 29 Six Months Ended August 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During U.S. Growth Fund 2/29/2012 8/31/2012 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,004.35 $2.27 Admiral Shares 1,000.00 1,005.04 1.57 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,022.94 $2.29 Admiral Shares 1,000.00 1,023.64 1.58 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.45% for Investor Shares and 0.31% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 31 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman Chairman Emeritus and Senior Advisor of the Board of The Cleveland Museum of Art. Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q230 102012 Annual Report | August 31, 2012 Vanguard International Growth Fund > Vanguard International Growth Fund returned about –1% for the fiscal year ended August 31, 2012. > The fund slightly outperformed its benchmark but slightly trailed the average return for international funds. > Gains in Europe failed to offset losses in emerging markets and the Pacific region. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 33 About Your Fund’s Expenses. 34 Glossary. 36 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in a movie based on Patrick O’Brian’s sea novels, set amid the Napoleonic wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended August 31, 2012 Total Returns Vanguard International Growth Fund Investor Shares -1.14% Admiral™ Shares -1.01 MSCI All Country World Index ex USA -1.92 International Funds Average -0.88 International Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance August 31, 2011, Through August 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Growth Fund Investor Shares $18.27 $17.69 $0.334 $0.000 Admiral Shares 58.17 56.31 1.144 0.000 1 Chairman’s Letter Dear Shareholder: Vanguard International Growth Fund returned about –1% for the 2012 fiscal year—far below the performance of U.S. stocks—as fears of a global economic slowdown and declines in foreign currencies depressed returns from abroad for U.S.-based investors. In this environment, the fund managed to slightly outperform its comparative index, although it slightly lagged the average return of international funds. The advisors’ stock selections in Europe posted modest gains, but those were offset by losses in emerging markets and developed nations in the Pacific region. Please note that Vanguard eliminated the redemption fee for your fund effective May 23. The fund’s trustees determined that the fee, one of several measures in place to discourage frequent trading and protect the interests of long-term investors, was no longer needed. If you invest in the fund through a taxable account, you may want to review the table on page 33, which shows after-tax returns for investors in the highest tax bracket. U.S. stocks shook off market concerns to produce double-digit returns U.S. stocks generated robust gains for the 12 months ended August 31, returning nearly 17%. They seemed to get a lift as the U.S. economy continued to grow, albeit at a modest rate, avoiding the “double-dip” recession that some investors had feared. 2 Though European stocks posted strong returns in local-currency terms, that performance was much more modest when converted into U.S. dollars—a result of the dollar’s strengthening against the euro. Signs of slowing economic growth restrained returns for emerging markets and the developed markets of the Pacific region. Questions about the finances of European governments and banks continued to preoccupy investors. Although the situation in Europe is very fluid, Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds continued their march as yields dropped to record lows Bonds produced solid returns: The broad U.S. taxable market advanced nearly 6% for the 12 months. Long-term U.S. Treasuries were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are more modest. As yields tumble, the scope for further declines—and price increases—diminishes. Market Barometer Average Annual Total Returns Periods Ended August 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.33% 13.82% 1.47% Russell 2000 Index (Small-caps) 13.40 13.89 1.90 Dow Jones U.S. Total Stock Market Index 16.74 13.87 1.73 MSCI All Country World Index ex USA (International) -1.92 3.64 -3.59 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.78% 6.51% 6.66% Barclays Municipal Bond Index (Broad tax-exempt market) 8.78 7.02 6.24 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.71 CPI Consumer Price Index 1.69% 2.20% 2.07% 3 As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%, keeping a tight lid on the returns from money market funds and savings accounts. For the fund, Europe proved to be the only positive region As previously mentioned, economic worries in Europe and elsewhere weighed on international stocks, which significantly trailed the broad U.S. market for the 12 months ended August 31. Vanguard International Growth Fund returned about –1% for the fiscal year, ending a little ahead of its benchmark index and a bit behind the average return of peer-group funds. As it has done periodically in recent years, Europe’s debt drama flared up for a time before subsiding somewhat by summer. Nevertheless, the fund’s European stocks—which made up about half of its assets, on average—were the only regional holdings to register gains. Although European stocks as represented in the MSCI benchmark index rose about 2%, the fund’s advisors more than doubled that return through successful stock selection. The advisors also overweighted the region compared with the index, providing additional lift to relative performance. In fact, European stocks did even better when priced in local currencies—predominantly the euro and the British pound. But the U.S. dollar’s rise against Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average International Growth Fund 0.47% 0.34% 1.37% The fund expense ratios shown are from the prospectus dated December 20, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the fund’s expense ratios were 0.49% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: International Funds. 4 those currencies during the past 12 months muted returns for U.S.-based investors. Stock picks were particularly strong in the United Kingdom, which represented almost 20% of the portfolio’s assets on average—double the allocation to any other country. The portfolio’s U.K. holdings in the consumer staples, financial, and industrial sectors stood out as the nation withstood the sovereign-debt drama better than most. Pockets of strength also appeared in French and Spanish consumer-related stocks, Swiss materials and financial holdings, and Swedish financials. Conversely, the advisors’ selections in the German market, particularly in information technology, hurt results. Poor returns from emerging markets and developed Pacific markets Overall returns for emerging-markets countries, which made up about one-quarter of the fund’s assets on average, were negative, at –4%. Holdings in Brazil, China, and Mexico were the most prominent factors in the retreat, more than offsetting impressive gains in South Korea. Developed markets in the Pacific region, which accounted for about one-sixth of the portfolio on average, lagged their European and emerging-market counterparts with returns of –9%. Stock decisions were Total Returns Ten Years Ended August 31, 2012 Average Annual Return International Growth Fund Investor Shares 7.97% Spliced International Index 6.46 International Funds Average 6.22 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 detrimental in this area; Japanese technology firms and Australian materials firms had notably poor returns, and the fund had less exposure than its benchmark index to the rising Australian financial sector. From a global perspective, the fund’s standout sectors were consumer staples and health care, traditionally defensive groups that each rose 14%. The biggest drags on performance came from materials and energy stocks, which returned –19% and –12%, respectively. Both sectors suffered from investors’ fear of a slowdown in global demand for commodities and oil. For more about the advisors’ strategies and the fund’s positioning during the 12 months, see the Advisors’ Report that follows this letter. The fund’s long-term record is admirable considering the times Over the decade ended August 31, the Investor Shares of Vanguard International Growth Fund recorded an average annual return of 7.97%. As you can see in the table on page 5, this performance easily outdistanced those of both the fund’s benchmark index and its peer group. The fund’s outperformance is striking when you consider that the past ten years saw a historic financial crisis that triggered a global recession, high market volatility, and the stubborn sovereign-debt issue in Europe. The fund’s skillful navigation through these stormy seas is a testament to the talented and experienced managers at its three advisory firms. We’re confident that the advisors’ expertise, aided by the fund’s low costs, will continue to serve our clients well in the coming years. Adding international equities can help reduce volatility The difference in return between international and U.S. stocks was sizable over the past 12 months, which is something of a change. Since the onset of the global financial crisis, results for the two have generally been more similar than the historical norm. In the long run, sometimes international equities take the lead, sometimes it’s the U.S. markets, and sometimes they move together. Market ups and downs for both international and domestic stocks are to be expected, of course. Over longer periods, Vanguard research has underscored the value of diversifying beyond U.S. borders. Our analysis of returns from the past four decades has confirmed that a portfolio with both international and U.S. equities would have been less volatile, on average, than an all-U.S. portfolio. (See Considerations for Investing in Non-U.S. Equities , which can be found at vanguard.com/research.) We encourage you to consider your investment goals, time horizon, and risk tolerance when creating an investment 6 plan and deciding how much of your portfolio to devote to international equities. As part of a balanced and diversified program, our low-cost International Growth Fund maintains this exposure to growth opportunities for you in more than 30 nations around the globe. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 13, 2012 7 Advisors’ Report For the fiscal year ended August 31, 2012, Vanguard International Growth Fund returned about –1%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. These comments were prepared on September 18, 2012. Vanguard International Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Baillie Gifford Overseas Ltd. 49 8,159 The advisor seeks stocks that can generate above-average growth in earnings and cash flow, producing a bottom-up, stock-driven approach to country and asset allocation. An in-depth view on each company is measured against the consensus view, leading to discrepancies and potential opportunities to add value. Schroder Investment 38 6,291 Equity analysts located around the world and an Management North America Inc. international team of global sector specialists help to identify reasonably priced companies with strong growth prospects and a sustainable competitive advantage. M&G Investment Management 11 1,900 The advisor constructs a portfolio using a long-term, Limited bottom-up investment approach focusing on identifying underappreciated companies—particularly those with scarce assets—with the ability to deliver high returns and growth potential. Cash Investments 2 288 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 Baillie Gifford Overseas Ltd. Portfolio Manager: James K. Anderson Head of Global Equities We remain optimistic about the investment opportunities available in international equity markets. In particular, we believe important progress is being made in Europe, where it seems the difficult balance between holding the euro together and avoiding moral hazard is being successfully maintained despite intense pressure. The combination of reform and improving competitiveness in southern Europe and more determined action by the European Central Bank (ECB) makes us feel that the foundations are being laid for longer-term growth. This optimism is far from widely held by either popular opinion or the market. We also believe that China’s growth prospects remain appealing, despite short-term bumps in the road, as the emphasis of its economy shifts from heavy investment toward consumption. The overarching themes in our portion of the portfolio have not changed. The emergence from poverty of huge numbers of people offers great growth opportunities to our Eastern-facing consumer goods companies. The changes being wrought by technological advancement are creating tremendous openings for skillful management teams to exploit. We are especially attracted to the long-lived, scalable, high-return businesses we have been finding in the internet sector. The Chinese internet company Tencent was our outstanding performer, successfully monetizing its vast user base and moving into the mobile arena. Spanish clothing retailer Inditex also defied tough conditions in its home market as its global expansion continued. Shares of Chinese search engine Baidu, our largest holding, fell back as the market worried about a decline in the company’s rate of growth this year. We continue to admire Baidu’s competitive strength and long-term growth prospects. Returns were also hampered by setbacks at Australian iron ore miner Fortescue Metals, Germany’s SMA Solar, and Japanese social game platform Gree. During the year we purchased the following: two Italian companies with great potential, Fiat (which now combines Fiat, Chrysler, Ferrari, and other brands) and UniCredit; several exciting internet stocks, including China’s Youku, South Korea’s NHN, and Russia’s Mail.ru; and Jerónimo Martins and BIM, discount food retailers with substantial growth opportunities in Portugal and Turkey, respectively. These new purchases were funded by sales of more mature holdings such as Tesco, Canon, and Petrobras. As businesses continue to feel their way out of the financial crisis, confidence is fragile and it is likely that stock markets will have to deal with recurring shocks, but we still believe that international growth companies can offer appealing returns to resilient investors with a long-term horizon. 9 Schroder Investment Management North America Inc. Portfolio Managers: Virginie Maisonneuve, CFA Head of Global and International Equities Simon Webber, CFA Portfolio Manager International markets began the fiscal period last fall with high volatility as the European debt crisis reached a climax, resulting in severe and at times indiscriminate losses for stocks. By the end of 2011, the markets had regained a degree of calm, but events in the Eurozone continued to dominate sentiment for much of the 12 months. As calendar 2012 began, global markets were doing well, bolstered by encouraging U.S. economic data and cash injections by central banks. By April, however, the liquidity boost from the ECB’s long-term refinancing program had faded and prospects of a Greek exit from the euro were rising. This coincided with a downturn in indicators of global economic activity; meanwhile, investors continued to worry about a hard landing in China. Markets saw a modest summer rally, helped by progress in the Eurozone and signs that central governments were committed to stimulating growth. However, the summer rally was often led by defensive stocks, highlighting the uncertain environment. Turning to our portfolio: Information technology was a key source of added value against the benchmark during the fiscal year. Samsung Electronics was the standout performer, with its handset sales taking market share in the crucial midrange smartphone category. Our high consumer staples exposure was also beneficial, particularly beverage stocks Diageo and AB InBev. Performance in energy was our main laggard over the 12 months. Niko Resources weighed on returns following a downward revision to its level of proven reserves and poor drilling results in its Indonesian exploration campaign. Regionally, emerging markets were strong, helped by Samsung and industrial names such as Beijing Enterprises and Tata Motors. Stock selection and our overweight exposure in the United Kingdom also helped, with strong global franchises such as Prudential, HSBC, and Diageo outperforming. The Pacific region outside of Japan was the main detractor in regional terms. Materials stocks in particular were weighed down by slowing Chinese growth and a subdued global economy. Atlas Iron suffered the most as Chinese iron ore prices fell markedly in reaction to weaker demand. We believe this dip to be temporary and think that the market is overly focused on the very short term. Looking ahead, given the challenges of the rocky path to normalization, we believe equity markets will continue to exhibit fragile confidence and sentiment swings. We hope to use these to our advantage by building positions in strong companies with good long-term growth prospects. 10 In August, markets rallied toward highs for the year, but cyclical stocks remained major laggards over the last 6 and 12 months, afflicted by the ongoing lackluster economic outlook in most regions. Although this outlook is still uneven, we believe that markets have priced a high level of bad news into stocks, and therefore valuations are very attractive in this area. Liquidity support from central banks in Europe and the United States will help the slow adjustment to the realities of the “new normal” that is taking place in the developed world. Governments in emerging markets have so far been timid about injecting new liquidity despite slowing growth and pressure on exports; however, efforts such as Brazil’s new infrastructure plan are encouraging. In Europe, slow progress is being made to address both the immediate issues in the bond markets and more fundamental questions of fiscal union and debt mutualization. U.S. economic data have been more mixed recently but remain broadly positive. We continue to forecast a soft landing for the Chinese growth rate but, given the ongoing leadership transition, we expect policy initiatives to be gradual. More than ever, deleveraging, increased regulations, and the impact of long-term trends (including demographics, climate change, and emerging markets) require a strong focus on long-term sustainable growth in companies. M&G Investment Management Limited Graham E. French, Portfolio Manager Greg Aldridge, Portfolio Manager Global equity markets remained highly stressed for much of the fiscal year, with news flow related to the ongoing European debt crisis driving periods of extreme volatility while generally muted global growth prospects had a souring effect on investor sentiment. Because of investors’ largely conservative behavior, high-quality businesses in sectors less exposed to economic cycles, such as health care and consumer staples, tended to outperform. The opposite was true in sectors more sensitive to the economy, including industrials and basic materials, where share prices were generally weak over the year. Our holdings in the more defensive areas of the market were beneficial, including Astellas Pharma, a Japanese pharmaceuticals group; Sysmex, a market-leading Japanese company specializing in clinical diagnostic devices in health care; and Mindray Medical, a Chinese maker of medical equipment. Techtronic Industries, a Hong Kong-listed power-tool and domestic-appliance manufacturer, was our strongest performer, primarily because of its growing market share in the United States. In addition, Symrise, a German fragrance and flavor manufacturer; SAP, a German 11 provider of business management software; and European aerospace giant EADS all delivered solid returns. Conversely, the largest drag on our portfolio’s performance came from Vallourec, a French manufacturer of seamless steel pipes. Its shares suffered as investors reacted badly to delays and cost overruns in large capital projects in the United States and Brazil. Although the setbacks have been disappointing, we maintain our belief in the company’s long-term fundamentals and have taken advantage of attractive valuations to increase our position. By the end of the fiscal year, investors were becoming more positive about Vallourec and its share price had begun to recover. As iron ore prices fell amid reduced steel demand from China, the Brazilian mining company Vale underperformed. The same was true for Chinese industrial gas manufacturer Yingde Gases, with doubts arising over demand for gases in the company’s home market. Wincor Nixdorf, a German banking and retail IT provider, also held back returns as its exposure to the banking sector in difficult market conditions led to weaker-than-expected sales figures. Shares of Japanese camera and printer maker Canon were weak as well, primarily because of concern about growth in sales of printers and copiers to businesses. As active stockpickers, we find that volatile market conditions have created opportunities to selectively purchase companies that become available at attractive valuations and possess compelling and scarce assets, structural growth drivers, and the potential for sustainably high returns. These included Atlas Copco, a Swedish manufacturer of air compressors and mining equipment; AZ Electronic Materials, a British speciality chemicals producer; Misumi, a Japanese engineering components distributor; and the aforementioned Yingde Gases. We sold out of other holdings when we felt more attractively valued companies with better growth prospects were available. Companies we divested included Siemens, the German electrical engineering and electronics company; Mexican homebuilder Consorcio Ara; and Dutch mail carrier PostNL. 12 International Growth Fund Fund Profile As of August 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWIGX VWILX Expense Ratio 1 0.47% 0.34% Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 186 1,836 Median Market Cap $32.0B $26.9B Price/Earnings Ratio 14.5x 13.6x Price/Book Ratio 1.8x 1.4x Return on Equity 20.3% 17.0% Earnings Growth Rate 12.1% 5.0% Dividend Yield 2.4% 3.4% Turnover Rate 30% — Short-Term Reserves 1.2% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 16.6% 9.3% Consumer Staples 10.4 10.7 Energy 6.6 11.1 Financials 19.6 24.2 Health Care 7.5 7.5 Industrials 14.1 10.6 Information Technology 13.1 6.2 Materials 9.2 10.6 Telecommunication Services 2.0 6.1 Utilities 0.9 3.7 Volatility Measures Spliced MSCI AC International World Index Index ex USA R-Squared 0.97 0.98 Beta 1.07 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Tencent Holdings Ltd. Internet Software & Services 2.6% BHP Billiton plc Diversified Metals & Mining 2.3 Baidu Inc. ADR Internet Software & Services 2.2 Samsung Electronics Co. Ltd. Semiconductors 1.9 Inditex SA Apparel Retail 1.8 Atlas Copco AB Class A Industrial Machinery 1.8 L'Oreal SA Personal Products 1.7 BG Group plc Integrated Oil & Gas 1.7 Roche Holding AG Pharmaceuticals 1.6 Prudential plc Life & Health Insurance 1.5 Top Ten 19.1% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated December 20, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the expense ratios were 0.49% for Investor Shares and 0.36% for Admiral Shares. 13 International Growth Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 20.0% 15.9% Switzerland 7.8 5.9 France 7.6 6.4 Germany 5.6 5.7 Sweden 4.7 2.2 Spain 2.9 1.8 Denmark 1.6 0.8 Norway 1.4 0.7 Italy 1.3 1.5 Other 2.0 3.5 Subtotal 54.9% 44.4% Pacific Japan 8.9% 13.9% Australia 4.3 6.1 Hong Kong 3.4 2.0 Other 0.4 1.4 Subtotal 17.0% 23.4% Emerging Markets China 8.1% 4.0% Brazil 5.3 3.1 South Korea 3.7 3.6 India 1.4 1.5 Turkey 1.2 0.4 Other 3.3 10.8 Subtotal 23.0% 23.4% North America Canada 2.3% 8.4% United States 1.5 0.0 Subtotal 3.8% 8.4% Middle East Israel 1.3% 0.4% 14 International Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2002, Through August 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment International Growth FundInvestor Shares -1.14% -2.26% 7.97% $21,528 ••••• • Spliced International Index -1.92 -5.17 6.46 18,705 – International Funds Average -0.88 -4.56 6.22 18,283 MSCI All Country World Index ex USA -1.92 -3.59 8.22 22,029 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment International Growth Fund Admiral Shares -1.01% -2.10% 8.16% $109,573 Spliced International Index -1.92 -5.17 6.46 93,526 MSCI All Country World Index ex USA -1.92 -3.59 8.22 110,143 See Financial Highlights for dividend and capital gains information. 15 International Growth Fund Fiscal-Year Total Returns (%): August 31, 2002, Through August 31, 2012 Average Annual Total Returns: Periods Ended June 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 9/30/1981 -13.56% -3.27% 6.51% Admiral Shares 8/13/2001 -13.47 -3.12 6.70 16 International Growth Fund Financial Statements Statement of Net Assets As of August 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.0%) 1 Australia (4.1%) ^ Fortescue Metals Group Ltd. 29,815,835 110,217 Brambles Ltd. 14,934,900 105,273 Woodside Petroleum Ltd. 2,777,000 98,880 Newcrest Mining Ltd. 3,675,320 95,138 Woolworths Ltd. 2,971,200 91,131 Australia & New Zealand Banking Group Ltd. 2,600,045 67,008 James Hardie Industries SE 6,196,069 53,982 Atlas Iron Ltd. 31,798,405 44,779 Sims Metal Management Ltd. 1,026,080 9,729 676,137 Austria (0.1%) Wienerberger AG 1,976,189 15,142 Belgium (0.3%) Anheuser-Busch InBev NV 666,894 56,108 Brazil (5.3%) BM&FBovespa SA 20,386,500 109,671 Vale SA Class B ADR 6,764,400 109,042 Itau Unibanco Holding SA ADR 6,596,075 104,284 Petroleo Brasileiro SA ADR 4,135,000 87,414 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 1,972,373 84,575 Petroleo Brasileiro SA ADR Type A 3,504,500 72,123 BRF - Brasil Foods SA 4,412,400 70,993 Itau Unibanco Holding SA Prior Pfd. 3,444,864 54,425 Market Value Shares ($000) Petroleo Brasileiro SA Prior Pfd. 3,770,000 38,779 Vale SA Prior Pfd. 1,990,000 32,155 * OGX Petroleo e Gas Participacoes SA 9,806,100 29,806 Raia Drogasil SA 2,580,600 27,511 Banco do Brasil SA 2,179,767 25,128 Anhanguera Educacional Participacoes SA 1,446,205 21,373 * Fibria Celulose SA 761,470 5,886 873,165 Canada (2.3%) Toronto-Dominion Bank 2,063,390 168,797 ^ Suncor Energy Inc. 3,522,000 110,082 Potash Corp. of Saskatchewan Inc. 1,961,000 80,290 Sherritt International Corp. 2,615,219 11,647 * Harry Winston Diamond Corp. 732,000 9,208 380,024 Chile (0.3%) Sociedad Quimica y Minera de Chile SA ADR 823,300 50,748 China (8.0%) Tencent Holdings Ltd. 13,947,000 427,492 * Baidu Inc. ADR 3,280,600 365,590 Beijing Enterprises Holdings Ltd. 10,826,000 71,712 Industrial & Commercial Bank of China 120,659,000 65,571 China Resources Enterprise Ltd. 21,302,000 63,451 China Merchants Bank Co. Ltd. 32,510,000 56,353 CNOOC Ltd. 29,461,000 56,041 China Mobile Ltd. 4,675,500 50,045 17 International Growth Fund Market Value • Shares ($000) Shandong Weigao Group Medical Polymer Co. Ltd. 44,588,000 49,441 Belle International Holdings Ltd. 23,826,000 43,100 Mindray Medical International Ltd. ADR 889,174 31,139 ^,* Youku Tudou Inc. ADR 1,704,199 28,614 ^ Yingde Gases 31,000,000 24,024 Ports Design Ltd. 4,958,000 3,921 ^,* Chaoda Modern Agriculture Holdings Ltd. 17,258,719 604 1,337,098 Denmark (1.5%) Novo Nordisk A/S Class B 849,328 133,436 Novozymes A/S 3,172,000 87,812 AP Moeller - Maersk A/S Class B 3,750 24,449 ^,* Vestas Wind Systems A/S 1,653,736 11,483 257,180 France (7.4%) L’Oreal SA 2,369,333 290,996 PPR 1,471,373 229,423 Cie Generale d’Optique Essilor International SA 1,449,726 126,436 Schneider Electric SA 1,435,325 90,414 Cie Generale des Etablissements Michelin 1,176,912 84,233 LVMH Moet Hennessy Louis Vuitton SA 505,000 82,284 Sanofi 766,508 62,701 European Aeronautic Defence and Space Co. NV 1,225,000 46,624 Safran SA 1,217,153 42,555 Total SA 836,870 41,724 Publicis Groupe SA 795,027 41,213 Vallourec SA 790,000 36,566 CFAO SA 630,000 29,512 * Societe Generale SA 723,498 19,074 1,223,755 Germany (5.4%) Adidas AG 2,068,359 161,819 Daimler AG 2,159,335 105,616 GEA Group AG 3,844,887 101,325 Porsche Automobil Holding SE Prior Pfd. 1,518,515 78,329 Infineon Technologies AG 10,936,942 75,478 ^ Aixtron SE NA 3,770,512 55,371 HeidelbergCement AG 999,207 50,347 Symrise AG 1,400,000 47,330 SAP AG 685,000 45,006 MTU Aero Engines Holding AG 570,000 43,417 Market Value • Shares ($000) Software AG 1,203,001 41,483 Axel Springer AG 813,258 36,962 Wincor Nixdorf AG 779,335 29,646 ^ SMA Solar Technology AG 719,595 22,261 894,390 Hong Kong (3.4%) AIA Group Ltd. 54,960,400 189,598 Jardine Matheson Holdings Ltd. 2,663,547 143,552 Swire Pacific Ltd. Class A 6,033,000 71,448 Hong Kong Exchanges and Clearing Ltd. 4,514,200 60,190 Sun Hung Kai Properties Ltd. 4,229,000 55,047 Techtronic Industries Co. 23,073,782 35,145 ^ Esprit Holdings Ltd. 4,623,293 7,120 562,100 India (1.4%) Housing Development Finance Corp. 7,087,800 93,803 HDFC Bank Ltd. 4,602,179 49,200 * Idea Cellular Ltd. 28,829,837 38,733 Tata Motors Ltd. 8,967,223 37,838 Reliance Capital Ltd. 1,454,500 8,383 227,957 Ireland (0.3%) Kerry Group plc Class A 925,000 44,309 Israel (1.3%) * Check Point Software Technologies Ltd. 3,414,656 157,381 Teva Pharmaceutical Industries Ltd. ADR 1,592,900 63,047 220,428 Italy (1.2%) * Fiat SPA 28,230,717 153,429 * UniCredit SPA 12,711,974 50,187 203,616 Japan (8.4%) Rakuten Inc. 19,991,600 193,284 Honda Motor Co. Ltd. 4,443,600 141,575 Astellas Pharma Inc. 2,794,088 136,817 Seven & I Holdings Co. Ltd. 4,096,100 124,638 SMC Corp. 756,400 119,293 Mitsubishi Corp. 6,079,400 112,565 FANUC Corp. 585,500 96,204 Nippon Telegraph & Telephone Corp. 1,964,100 91,072 Sekisui Chemical Co. Ltd. 7,029,000 57,754 Toyota Motor Corp. 1,234,383 49,085 Sysmex Corp. 1,034,996 47,590 18 International Growth Fund Market Value Shares ($000) Sumitomo Mitsui Financial Group Inc. 1,517,300 47,258 ^ Gree Inc. 2,710,000 45,175 Canon Inc. 1,079,922 35,996 MISUMI Group Inc. 1,307,610 32,727 Hoya Corp. 1,223,900 27,726 Kyocera Corp. 254,400 21,967 Rohm Co. Ltd. 589,500 19,350 1,400,076 Luxembourg (0.1%) * Reinet Investments SCA 542,339 9,705 Mexico (0.3%) Grupo Financiero Banorte SAB de CV 10,977,274 55,926 Netherlands (0.7%) * ING Groep NV 14,057,298 107,177 ^ TNT Express NV 1,479,130 16,664 123,841 Norway (1.3%) Statoil ASA 5,021,605 128,400 DNB ASA 8,267,776 94,929 223,329 Peru (0.6%) Credicorp Ltd. (New York Shares) 763,247 91,994 Portugal (0.3%) Jerónimo Martins SGPS SA 3,137,482 52,460 Russia (0.6%) Sberbank of Russia ADR 5,153,175 58,999 Mail.ru Group Ltd. GDR 1,266,000 41,270 100,269 Singapore (0.4%) Singapore Exchange Ltd. 6,541,000 37,024 DBS Group Holdings Ltd. 2,754,439 32,004 69,028 South Africa (0.5%) MTN Group Ltd. 1,540,000 28,712 Impala Platinum Holdings Ltd. 1,778,600 28,111 Sasol Ltd. 549,196 23,724 80,547 South Korea (3.6%) Samsung Electronics Co. Ltd. 294,991 321,918 NHN Corp. 312,858 71,705 Hyundai Mobis 247,479 67,377 Shinhan Financial Group Co. Ltd. 1,951,586 61,049 Market Value Shares ($000) Celltrion Inc. 2,053,486 54,815 Hankook Tire Co. Ltd. 785,000 28,781 605,645 Spain (2.8%) Inditex SA 2,683,385 298,013 * Banco Santander SA 24,374,883 173,450 471,463 Sweden (4.7%) Atlas Copco AB Class A 13,275,645 296,395 Sandvik AB 12,672,533 169,119 ^ Svenska Handelsbanken AB Class A 4,506,352 156,819 Alfa Laval AB 5,199,985 88,874 Telefonaktiebolaget LM Ericsson Class B 4,812,003 44,928 Oriflame Cosmetics SA 575,000 20,028 776,163 Switzerland (7.7%) Roche Holding AG 1,486,504 270,237 Nestle SA 3,549,423 220,503 Cie Financiere Richemont SA 3,126,400 191,267 Syngenta AG 558,634 188,610 Zurich Insurance Group AG 450,798 108,200 Geberit AG 494,180 104,039 ABB Ltd. 3,984,182 69,116 Novartis AG 889,174 52,435 Swatch Group AG (Bearer) 96,145 39,279 Holcim Ltd. 585,809 35,870 1,279,556 Taiwan (0.6%) Taiwan Semiconductor Manufacturing Co. Ltd. 28,033,508 78,511 Compal Electronics Inc. 22,757,304 20,036 98,547 Thailand (0.4%) Kasikornbank PCL (Foreign) 12,705,056 68,617 Turkey (1.2%) Turkiye Garanti Bankasi AS 37,457,981 160,536 BIM Birlesik Magazalar AS 985,046 40,458 200,994 United Kingdom (19.0%) BHP Billiton plc 13,146,855 384,761 BG Group plc 13,856,253 283,365 Prudential plc 20,311,625 253,730 Diageo plc 8,090,267 221,144 Standard Chartered plc 9,882,732 218,288 Rolls-Royce Holdings plc 13,797,616 179,754 19 International Growth Fund Market Value • Shares ($000) ARM Holdings plc 18,243,000 165,786 HSBC Holdings plc 18,721,338 163,088 SABMiller plc 2,786,000 122,919 Meggitt plc 17,775,437 111,444 GlaxoSmithKline plc 4,716,865 106,914 Vodafone Group plc 35,992,000 103,800 British American Tobacco plc 1,698,464 89,015 Capita plc 7,718,242 88,443 AMEC plc 4,379,772 77,019 Shire plc 2,542,627 76,974 Centrica plc 13,500,198 70,103 United Utilities Group plc 5,880,483 66,243 Burberry Group plc 2,741,016 58,926 Unilever plc 1,537,749 55,267 Inchcape plc 8,080,212 47,243 WPP plc 3,404,333 44,109 Carnival plc 1,200,000 41,089 G4S plc 10,000,000 40,197 Ultra Electronics Holdings plc 1,500,000 36,546 Signet Jewelers Ltd. 776,257 35,120 AZ Electronic Materials SA 4,888,251 24,098 3,165,385 United States (1.5%) * Amazon.com Inc. 1,000,200 248,280 Total Common Stocks (Cost $14,804,296) Temporary Cash Investments (5.0%) 1 Money Market Fund (4.8%) 2,3 Vanguard Market Liquidity Fund, 0.158% 802,904,504 802,905 Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.2%) Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 2,200 2,200 4 Federal Home Loan Bank Discount Notes, 0.125%, 11/2/12 8,000 7,998 Freddie Mac Discount Notes, 0.150%, 9/10/12 500 500 Freddie Mac Discount Notes, 0.145%, 9/17/12 10,000 9,999 United States Treasury Note/Bond, 4.250%, 9/30/12 2,200 2,206 5 United States Treasury Note/Bond, 3.875%, 10/31/12 1,000 1,006 23,909 Total Temporary Cash Investments (Cost $826,815) Total Investments (102.0%) (Cost $15,631,111) Other Assets and Liabilities (-2.0%) Other Assets 118,290 Liabilities 3 (451,186) (332,896) Net Assets (100%) 20 International Growth Fund At August 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 17,364,080 Undistributed Net Investment Income 242,630 Accumulated Net Realized Losses (2,327,976) Unrealized Appreciation (Depreciation) Investment Securities 1,339,685 Futures Contracts 14,133 Forward Currency Contracts 4,683 Foreign Currencies 665 Net Assets Investor Shares—Net Assets Applicable to 515,268,667 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 133,605,217 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $329,544,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 3.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $346,137,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $11,905,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. 21 International Growth Fund Statement of Operations Year Ended August 31, 2012 ($000) Investment Income Income Dividends 1 398,148 Interest 2 836 Security Lending 17,469 Total Income 416,453 Expenses Investment Advisory Fees—Note B Basic Fee 24,191 Performance Adjustment 6,693 The Vanguard Group—Note C Management and Administrative—Investor Shares 24,665 Management and Administrative—Admiral Shares 8,758 Marketing and Distribution—Investor Shares 2,434 Marketing and Distribution—Admiral Shares 1,503 Custodian Fees 2,801 Auditing Fees 39 Shareholders’ Reports—Investor Shares 214 Shareholders’ Reports—Admiral Shares 21 Trustees’ Fees and Expenses 42 Total Expenses 71,361 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (128,515) Futures Contracts (26,129) Foreign Currencies and Forward Currency Contracts (36,407) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (412,312) Futures Contracts 40,529 Foreign Currencies and Forward Currency Contracts (1,968) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $17,987,000. 2 Interest income from an affiliated company of the fund was $802,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Growth Fund Statement of Changes in Net Assets Year Ended August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 345,092 346,864 Realized Net Gain (Loss) (191,051) 1,071,269 Change in Unrealized Appreciation (Depreciation) (373,751) 686,943 Net Increase (Decrease) in Net Assets Resulting from Operations (219,710) 2,105,076 Distributions Net Investment Income Investor Shares (192,236) (193,553) Admiral Shares (128,519) (99,917) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (320,755) (293,470) Capital Share Transactions Investor Shares (1,408,477) (1,004,967) Admiral Shares 1,222,056 1,712,128 Net Increase (Decrease) from Capital Share Transactions (186,421) 707,161 Total Increase (Decrease) (726,886) 2,518,767 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $242,630,000 and $224,700,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 International Growth Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .361 .351 .291 .398 1 .473 Net Realized and Unrealized Gain (Loss) on Investments (.607) 1.954 .535 (3.633) (3.431) Total from Investment Operations (.246) 2.305 .826 (3.235) (2.958) Distributions Dividends from Net Investment Income (.334) (.305) (.286) (.562) (.528) Distributions from Realized Capital Gains — — — (.903) (2.214) Total Distributions (.334) (.305) (.286) (1.465) (2.742) Net Asset Value, End of Period Total Return 2 -1.14% 14.10% 5.19% -13.75% -12.83% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,115 $10,878 $10,493 $10,226 $11,969 Ratio of Total Expenses to Average Net Assets 3 0.49% 0.47% 0.49% 0.53% 0.47% Ratio of Net Investment Income to Average Net Assets 2.04% 1.85% 1.74% 2.84% 1 2.07% Portfolio Turnover Rate 30% 43% 44% 51% 55% 1 Net investment income per share and the ratio of net investment income to average net assets include $.061 and 0.48%, respectively, resulting from income accrued in connection with a spinoff in October 2008 by Reinet Investments SA of British American Tobacco plc. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.03%, 0.03%, 0.03%, and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 24 International Growth Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.229 1.192 1.009 1.340 1 1.649 Net Realized and Unrealized Gain (Loss) on Investments (1.945) 6.209 1.708 (11.571) (10.929) Total from Investment Operations (.716) 7.401 2.717 (10.231) (9.280) Distributions Dividends from Net Investment Income (1.144) (1.041) (.987) (1.909) (1.845) Distributions from Realized Capital Gains — — — (2.870) (7.045) Total Distributions (1.144) (1.041) (.987) (4.779) (8.890) Net Asset Value, End of Period Total Return 2 -1.01% 14.21% 5.36% -13.57% -12.67% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,523 $6,487 $4,353 $3,934 $4,845 Ratio of Total Expenses to Average Net Assets 3 0.36% 0.34% 0.33% 0.34% 0.28% Ratio of Net Investment Income to Average Net Assets 2.17% 1.98% 1.90% 3.03% 1 2.26% Portfolio Turnover Rate 30% 43% 44% 51% 55% 1 Net investment income per share and the ratio of net investment income to average net assets include $.194 and 0.48%, respectively, resulting from income accrued in connection with a spinoff in October 2008 by Reinet Investments SA of British American Tobacco plc. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.03%, 0.03%, 0.03%, and 0.02%. See accompanying Notes, which are an integral part of the Financial Statements. 25 International Growth Fund Notes to Financial Statements Vanguard International Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund 26 International Growth Fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the year ended August 31, 2012, the fund’s average investment in futures contracts represented 2% of net assets, based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented 3% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares prior to May 23, 2012, were credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Baillie Gifford Overseas Ltd., Schroder Investment Management North America Inc., and M&G Investment Management Ltd. each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. 27 International Growth Fund The basic fees of Baillie Gifford Overseas Ltd. and Schroder Investment Management North America Inc. are subject to quarterly adjustments based on performance for the preceding three years relative to the Morgan Stanley Capital International Europe, Australasia, Far East Index for periods prior to December 1, 2010, and the MSCI All Country World Index ex USA, beginning December 1, 2010. The benchmark change will be fully phased in by December 2013. The basic fee of M&G Investment Management Ltd. is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI All Country World Index ex USA. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended August 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.15% of the fund’s average net assets, before an increase of $6,693,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2012, the fund had contributed capital of $2,375,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.95% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
